United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.T., Appellant
and
DEPARTMENT OF TRANSPORTATION,
FEDERAL AVIATION ADMINISTRATION,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-2164
Issued: June 6, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 21, 2007 appellant, through counsel, filed a timely appeal from an August 6,
2007 decision of the Office of Workers’ Compensation Programs denying an increased schedule
award for his right upper extremity. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than a 20 percent impairment of the right upper
extremity, for which he received a schedule award. On appeal, his counsel contends that there is
an unresolved conflict in the medical opinion evidence.
FACTUAL HISTORY
On January 21, 1998 appellant, then a 46-year-old maintenance mechanic, filed a
traumatic injury claim alleging that he dislocated his right shoulder, bruised his right leg and shin
and bruised the left side of his face on that date when a dumpster he was loading fell over. The

Office accepted the claim for fractured right shoulder humerus, left shoulder overuse syndrome
and right leg tibia sprain and authorized right shoulder arthroscopy, which was performed on
February 24, 1999. Appellant stopped work on January 21, 1998 and was placed on the periodic
rolls for temporary total disability. The Office subsequently expanded his claim to include the
condition of right brachial plexopathy.1
On July 17, 2003 Dr. Nicholas P. Diamond, an examining Board-certified osteopathic
physician specializing in pain management, diagnosed multiple levels cervical spinal
stenosis/spondylosis with C5-6 degeneration, status post C5-6 anterior cervical discectomy and
fusion, post-traumatic glenoid shoulder labral tear, status post arthroscopy and “derivative
aggravation of left shoulder superimposed over old pathology due to overuse of compensatory
situation.” A physical examination revealed periscapular tenderness and pain with range of
motion. Range of motion for the right shoulder included 90 degrees of forward elevation,
90 degrees of abduction, 55 degrees of cross-over adduction and 90 degrees of external rotation.
Using a Jamar Hand Dynameter, Dr. Diamond found that appellant had 20 kilograms of force
strength for the right hand at Level 3. For the right upper extremity, he found that appellant had
a 20 percent impairment under Tables 16-32 and 16-34 on page 509 of the fifth edition American
Medical Association, Guides to the Evaluation of Permanent Impairment2 for grip strength
deficit; a six percent impairment under Figure 16-40, page 476 for right shoulder flexion, a four
percent impairment under Figure 16-43, page 477 for decreased abduction and a three percent
impairment under Figure 18-1 on page 574 for pain. Dr. Diamond concluded that appellant had
an 31 percent impairment of his right upper extremity using the Combined Values Chart. He
combined the 6 and 4 percent values to equal 10 percent, then adding the 20 percent to equal
28 percent and then adding the 3 percent value. Dr. Diamond indicated that appellant reached
maximum medical improvement on July 17, 2003.
On October 27, 2003 appellant filed a claim for a schedule award.
On November 6, 2003 the Office medical adviser concluded that appellant had a
22 percent impairment of the right upper extremity and a 5 percent impairment of the left upper
extremity. Using the A.M.A., Guides (5th ed. 2001), the Office medical adviser found that
appellant had a 6 percent impairment for 90 degrees elevation, 4 percent impairment for
90 abduction, a 10 percent impairment for decreased grip and 3 percent impairment for pain.
By decision dated August 31, 2004, the Office granted a schedule award for a 22 percent
impairment of the right upper extremity.
The award ran from July 17, 2003 to
November 8, 2004 for 68.64 weeks.
On September 7, 2004 appellant’s counsel requested a hearing before an Office hearing
representative.

1

On August 4, 2000 the Office of Personnel Management approved appellant’s application for a disability
retirement. On April 30, 2003 appellant elected to receive retirement benefits from the Office of Personnel
Management effective May 31, 2003.
2

Hereinafter A.M.A., Guides.

2

In an October 15, 2004 addendum report, Dr. Diamond noted that his agreement with the
Office medical adviser regarding the range of motion determination. However, he disagreed
with the Office medical adviser on the grip strength deficit. In support of his opinion,
Dr. Diamond stated:
“I have used the formula as per Table 16-32 and 16-34 on page 509. According
to Table 16-32 on page 509 it is noted that a 51[-]year-old male grip strength in
the dominant side should be 45.9; 45.9 minus 20 divided by 45.9 would then
equate to a 20 [percent] upper extremity impairment secondary to grip strength
deficit.”
By decision dated May 31, 2005, the Office hearing representative found that
Dr. Diamond’s supplemental report was sufficient to warrant further development. She set aside
the October 15, 2004 decision and remanded the case for further development.
On September 15, 2005 the Office medical adviser opined: “[t]here is some rationale for
Dr. Diamond’s use of the ‘Normal Grip Strength’ tables for different age groups.” The Office
medical adviser stated that he believed “the 10 percent grip strength on the r[igh]t is accurate.”
By decision dated September 29, 2005, the Office denied appellant’s request for an
additional schedule award.
By letter dated October 4, 2005, appellant’s counsel requested an oral hearing before an
Office hearing representative, which was held on February 8, 2006.
In a decision dated March 28, 2006, the Office hearing representative affirmed the denial
of appellant’s request for an increased schedule award. The Office hearing representative found
that the Office medical adviser’s opinion constituted the weight of the evidence. He also rejected
appellant’s contention that the Office erred in failing to include his cervical surgery when
calculating the upper extremity impairment as the surgery was neither employment related nor
authorized by the Office.
Appellant disagreed with the March 28, 2006 decision and filed an appeal with the Board.
On June 27, 2007 the Board set aside and remanded the case as the record on appeal was
incomplete.3
By decision dated August 6, 2007, the Office denied appellant’s request for an increased
schedule award for his right upper extremity.4

3

Docket No. 06-2091 (issued June 27, 2007).

4

The Board notes the Office the record contains no final decision by the Office on appellant’s left upper
extremity impairment.

3

LEGAL PRECEDENT
Under section 8107 of the Federal Employees’ Compensation Act5 and section 10.404 of
the implementing federal regulations,6 schedule awards are payable for permanent impairment of
specified body members, functions or organs. The Act, however, does not specify the manner in
which the percentage of impairment shall be determined. For consistent results and to ensure
equal justice under the law for all claimants, good administrative practice necessitates the use of
a single set of tables so that there may be uniform standards applicable to all claimants. The
A.M.A., Guides7 has been adopted by the implementing regulation as the appropriate standard
for evaluating schedule losses.8
Proceedings under the Act are not adversary in nature, nor is the Office a disinterested
arbiter.9 While the claimant has the burden to establish entitlement to compensation, the Office
shares responsibility in the development of the evidence. It has the obligation to see that justice
is done.10 Accordingly, once the Office undertakes to develop the medical evidence further, it
has the responsibility to do so in the proper manner.11
ANALYSIS
The Office accepted that appellant sustained fractured right shoulder humerus, left
shoulder overuse syndrome and right leg tibia sprain and right brachial plexopathy. He received
a schedule award for a 22 percent impairment of his right upper extremity.
On November 6, 2003 an Office medical adviser calculated that appellant had a 22
percent impairment of his right upper extremity. The Office granted a schedule award based on
the impairment rating of the Office medical adviser. The Board finds, however, that this rating is
of diminished probative value because it was not derived in accordance with the A.M.A.,
Guides.12
The Office medical adviser determined that appellant was entitled to a 10 percent
impairment rating for right grip strength deficit, but did not reference the applicable tables he

5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

A.M.A., Guides (5th ed. 2001); Joseph Lawrence, Jr., 53 ECAB 331 (2002).

8

20 C.F.R. § 10.404.

9

Rebecca O. Bolte, 57 ECAB 687 (2006).

10

William B. Webb, 56 ECAB 156 (2004); Russell F. Polhemus, 32 ECAB 1066 (1981).

11

Peter C. Belking, 56 ECAB 580 (2005); see Robert F. Hart, 36 ECAB 186 (1984).

12

See Carl J. Cleary, 57 ECAB 563 (2006); James Kennedy, Jr., 40 ECAB 620, 626 (1989) (finding that an
opinion which is not based upon the standards adopted by the Office and approved by the Board as appropriate for
evaluating schedule losses is of little probative value in determining the extent of a claimant’s impairment).

4

was utilized in his rating.13 The A.M.A., Guides provides that a strength evaluation under these
tables should only be included in the calculation of an upper extremity impairment if such a
deficit has not been considered adequately by other impairment rating methods.14 The Office
medical adviser provided no explanation of why the identified strength impairment in this case
could not be adequately considered by the other impairment rating methods for the upper
extremity. Therefore, he has not properly assessed appellant’s strength deficits under the
A.M.A., Guides. For this reason, it was not appropriate to base the granting of appellant’s
schedule award on the opinion of the Office medical adviser.
The record also contains a July 17, 2003 report in which Dr. Diamond, an examining
physician, determined that appellant had a 31 percent impairment of his right upper extremity
and a 4 percent impairment of his left upper extremity. However, his impairment rating is of
diminished probative value because it was not derived in accordance with the A.M.A., Guides.
Dr. Diamond found that appellant had 20 percent impairment under Tables 16-32 and 16-34 of
the A.M.A., Guides for right grip strength deficit. However, he did not provide any explanation
of why the identified strength impairment could not be adequately considered by the other
impairment rating methods.
As noted above, once the Office undertakes to develop the medical evidence further, it
has the responsibility to do so in the proper manner.15 Appellant’s impairment has not been
adequately evaluated in accordance with the relevant standards of the A.M.A., Guides. The case
will be remanded to the Office for further development of the medical evidence. After such
further development as the Office deems necessary, it should issue an appropriate decision
regarding appellant’s claim.
CONCLUSION
The Board finds that the case is not in posture for decision.

13

See A.M.A., Guides 509, Tables 16-32 and 16-34.

14

The A.M.A., Guides provides that an example of an impairment that would not be adequately considered by
other rating methods would be loss of strength caused by a severe muscle tear that healed leaving a palpable muscle
defect. If the rating physician determines that loss of strength should be rated separately in an extremity that
presents other impairments, the impairment due to loss of strength could be combined with the other impairments,
only if based on unrelated etiologic or pathomechanical causes. Otherwise, the impairment ratings based on
objective anatomic findings take precedence. (Emphasis in the original.) The A.M.A., Guides further provides that
decreased strength cannot be rated in the presence of decreased motion, painful conditions, deformities or absence of
parts that prevent effective application of maximum force. A.M.A., Guides 508, section 16.8a. See also FECA
Bulletin No. 01-05 (issued January 29, 2001) regarding the limited use of grip strength to measure weakness.
15

See supra notes 9 and 10 and accompanying text.

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 6, 2007 is set aside and the case remanded to the Office
for further proceedings consistent with this decision of the Board.
Issued: June 6, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

